Case 1:16-cr-00311-KMW Document 459

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

em ee ee ee ee ee ee ee ee eee eee eee x
UNITED STATES OF AMERICA
-against
RAHEEM MACK,
Defendant.
- X

 

KIMBA M. WOOD, District Judge:

Filed 01/06/21 Page 1of1

a

| USDC SONY
| DOCUMENT
I he LECTRONICALLY FILED

t

' FELED: Al

 
  
 

ORDER
16 CR 311 (KMW)

The Court will hold a teleconference in the above-captioned case on Wednesday, January

13, 2021, at 2:00 p.m. To join the teleconference, the parties should dial 888-363-4749, and

enter access code 1613818.
SO ORDERED,

Dated: New York, New York
January 6, 2021

Iicaetre vw. Wh

 

KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
